               Case 2:19-cr-00128-JAM Document 26 Filed 04/21/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL W. REDDING
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00128-JAM
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   ROOSEVELT RONEE BOHANNON II,                        DATE: April 21, 2020
                                                         TIME: 9:15 a.m.
15                                Defendant.             COURT: Hon. John A. Mendez
16

17          This case was set for status on April 21, 2020. On March 17, 2020, this Court issued General

18 Order 611, which, inter alia, suspended all jury trials in the Eastern District of California scheduled to

19 commence before May 1, 2020. This General Order was entered to address public health concerns

20 related to COVID-19. On March 18, 2020, this Court issued General Order 612, which, inter alia, set

21 forth further restrictions on court proceedings to address public health concerns related to COVID-19.

22          On March 25, 2020, this Court issued a Minute Order pursuant to General Orders 611 and 612

23 continuing the previously-set status conference of April 21, 2020 to June 23, 2020 at 9:15 a.m.

24          Although the General Orders address the district-wide health concern, the Supreme Court has

25 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

26 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

27 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

28 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00128-JAM Document 26 Filed 04/21/20 Page 2 of 4


 1 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 2 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either

 3 orally or in writing”).

 4          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 5 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 6 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 7 justice served by taking such action outweigh the best interest of the public and the defendant in a

 8 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 9 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

10 served by the granting of such continuance outweigh the best interests of the public and the defendant in

11 a speedy trial.” Id.

12          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

13 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

14 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

15 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

16 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

17 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

18 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

19 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

20 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

21          In light of the societal context created by the foregoing, this Court should consider the following

22 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

23 justice exception, § 3161(h)(7) (Local Code T4).

24                                                 STIPULATION

25          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

26 through defendant’s counsel of record, hereby stipulate as follows:

27          1.      By previous order, this matter was set for status on April 21, 2020.

28          2.      By this stipulation, defendant now moves to continue the status conference until June 23,

      STIPULATION REGARDING EXCLUDABLE TIME                2
      PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:19-cr-00128-JAM Document 26 Filed 04/21/20 Page 3 of 4


 1 2020 at 9:15 a.m., and to exclude time between April 21, 2020, and June 23, 2020, under Local Code

 2 T4.

 3         3.      The parties agree and stipulate, and request that the Court find the following:

 4                 a)     The government has represented that the discovery associated with this case

 5         includes photographs, recordings, and reports. All of this discovery has been either produced

 6         directly to counsel and/or made available for inspection and copying.

 7                 b)     Counsel for defendant desires additional time to review the physical evidence -

 8         specifically, the firearm involved – review discovery with the defendant, discuss potential

 9         pretrial motions, consider defenses, and otherwise prepare for trial.

10                 c)     Counsel for defendant believes that failure to grant the above-requested

11         continuance would deny him/her the reasonable time necessary for effective preparation, taking

12         into account the exercise of due diligence.

13                 d)     The government does not object to the continuance.

14                 e)     In addition to the public health concerns cited by General Order 611 and

15         presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

16         this case because Counsel have been encouraged to telework and minimize personal contact to

17         the greatest extent possible. Accordingly, it has not been possible for defense counsel to review

18         the physical evidence in this case.

19                 f)     Based on the above-stated findings, the ends of justice served by continuing the

20         case as requested outweigh the interest of the public and the defendant in a trial within the

21         original date prescribed by the Speedy Trial Act.

22                 g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

23         et seq., within which trial must commence, the time period of April 21, 2020 to June 23, 2020,

24         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

25         because it results from a continuance granted by the Court at defendant’s request on the basis of

26         the Court’s finding that the ends of justice served by taking such action outweigh the best interest

27         of the public and the defendant in a speedy trial.

28         //

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00128-JAM Document 26 Filed 04/21/20 Page 4 of 4


 1          //

 2          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6

 7
     Dated: April 17, 2020                                    MCGREGOR W. SCOTT
 8                                                            United States Attorney
 9
                                                              /s/ MICHAEL W. REDDING
10                                                            MICHAEL W. REDDING
                                                              Assistant United States Attorney
11

12
     Dated: April 17, 2020                                    /s/ Douglas Beevers
13                                                            Douglas Beevers
14                                                            Counsel for Defendant
                                                              Roosevelt Ronee Bohannon II
15

16

17
                                            FINDINGS AND ORDER
18
            IT IS SO FOUND AND ORDERED this 21st day of April, 2020.
19

20                                                           /s/ John A. Mendez
                                                       THE HONORABLE JOHN A. MENDEZ
21                                                     UNITED STATES DISTRICT COURT JUDGE

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
